AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Eastern District of Wisconsin

In the Matter of the Search of:

Items listed on Attachment A

Case No. q- MSI - 135° 7

 

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under penalty of
perjury that I have reason to believe that on the following person or property:

See Attachment A

located in the Eastern District of Wisconsin, there is now concealed:

See Attachment B

The basis for the search under Fed. R. Crim P. 41(c) is:
XI evidence of a crime;
C1 contraband, fruits of crime, or other items illegally possessed;
C1 property designed for use, intended for use, or used in committing a crime;
CJ a person to be arrested or a person who is unlawfully restrained.

The search is related to violations of: Title 18, United States Code, Sections 1591(a) and (d); and 2423(c) and (e).

The application is based on these facts: See attached affidavit.

L] Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

RCvery, Cr how

Applicant’s signature

 

Kevin C. Wrona, Special Agent, HSI
Printed Name and Title

Sworn to before me and signed in my presence: Ue Bhp.
Date: [ r] 6/14 Ms (oa

Judge’s signature

City and State: Milwaukee, Wisconsin n. William E Duffin 1 S. Magistrate Judge
Case 2:19-mj-0O1357-WED Filed 1TTBTIe "Page rhuiell Bae awoement 1
AFFIDAVIT IN SUPPORT OF AN APPLICATION UNDER RULE 41 FOR A
WARRANT TO SEARCH AND SEIZE

I, Kevin C. Wrona, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application under Rule 41 of the Federal Rules of
Criminal Procedure for a search warrant authorizing the examination of forensic images of
electronic devices, which are currently in law enforcement possession as described in
Attachment B.
2. I am a Special Agent with the U.S. Department of Homeland Security, U.S. Immigration
and Customs Enforcement, Homeland Security Investigations (“HSI”), and have been so
employed since June 2010. Iam currently assigned to the HSI Office of the Resident Agent in
Charge in Milwaukee, Wisconsin. My duties include investigating criminal violations relating to
child sexual exploitation and child pornography. I have received training in the investigation of
child pornography and child sexual exploitation offenses.
3. This affidavit is submitted in support of an application for warrant to search for
contraband and evidence, fruits, and instrumentalities of violations of Title 18, United States
Code § 1591(a) and (d) (sex trafficking of children); and 18 U.S.C. § 2423(c) and (e) (engaging,
attempting to engage, and conspiring to engage in illicit sexual conduct in foreign places). This
affidavit is intended to show only that there is sufficient probable cause for the requested warrant
and does not set forth all of my knowledge about this matter. Moreover, I have learned some of
the information set forth below through my review of the case-related documents, as well as

through communications with other law enforcement officials.

Case 2:19-mj-01357-WED Filed 12/18/19 Page 2 of 32 Document 1
IDENTIFICATION OF THE ITEMS TO BE EXAMINED
4. The property to be searched consists of exact forensic copies of the electronic devices
seized from the apartments of STENSON on August 6, 2019 by the Royal Thai Police, which
include: three (3) SanDisk flash drives, one (1) Apacer flash drive, six (6) Kingston flash drives,
one (1) Nokia mobile phone, one (1) Dell laptop computer, one (1) PC computer, one (1) Acer
external hard drive (serial number: LCEXH0A025215005D63600), one (1) Samsung mobile
phone (serial number: R58K73Q17GE) with Globe Network sim card, one (1) Seagate external
hard drive (serial number: NAAPOMV5J), two (2) miscellaneous sim cards, one (1) Sony 32GB
memory stick, one (1) Tsunami external hard drive, one (1) Samsung flash drive, one (1)
Transcend flash drive, one (1) Apple iPod Touch (serial number: DJ6MX153DT75), one (1)
Apple iPod Touch (serial number: 8L0269MC75J), one (1) Sony 1GB memory stick) and one (1)
HP all-in-one computer (serial number: 18 WW2Y5T60). Such forensic images are contained on
one (1) Western Digital Gold 4 TB hard drive (serial number K4KA363B).

The Western Digital Gold 4 TB hard drive is currently at the U.S. Department of
Homeland Security Office located at 790 N. Milwaukee Street, Milwaukee, Wisconsin, in
evidence.

5. The applied-for warrant would authorize the analysis of the forensic images contained on
the Western Digital Gold 4 TB hard drive for the purpose of identifying electronically stored
data particularly described in Attachment B.

PROBABLE CAUSE
6. On June 20, 2018, I received CyberTip (CT) 35013606 from NCMEC regarding multiple
Facebook usernames that appeared to be engaged in sexually explicit communications with

minors. The CT was reported to NCMEC directly from Facebook, and included Facebook

2

Case 2:19-mj-01357-WED Filed 12/18/19 Page 3 of 32 Document 1
usernames, Facebook user ID numbers, e-mail addresses and internet protocol (IP) addresses
used to access the Facebook accounts. The Facebook service can be accessed from devices

with Internet connectivity, such as personal computers, tablets and smartphones. After
registering, users can create a customized profile revealing information about themselves. They
can post text, photos and multimedia which is shared with any other users that have agreed to be
their "friend", or, with a different privacy setting, with any reader. Users can also utilize various
embedded apps, such as Facebook Messenger, join common-interest groups, and receive
notifications of their friends' activities. The accounts of “Don Stevenson” and “Donald White”
were reported in the CT. The Don Stevenson account was assigned the Facebook user ID
100012891004557, with a registered e-mail address of RUNDONRUN@YAHOO.COM and the
use of IP addresses: 124.120.235.50, 219.74.114.109, and 49.145.131.152, which geolocate to
Bangkok, Thailand; Singapore; and Cebu City, Philippines, respectively. The Donald White
account was assigned the Facebook user ID 100025143570455, with a registered e-mail address
of DONWHITECEBU@GMAIL.COM and the use of IP addresses: 172.220.77.181,
2605:a000:bce0:2c00:b17b:8b26: 1673 :cfbf, and 2605:a000:bec0:b100:ad38:bd92:2cc3:fd86,
which geolocate to Madison, Wisconsin; New Berlin, Wisconsin, and West Allis, Wisconsin,
respectively. The CT also provided Facebook account information for the three (3) alleged minor
females that the Don Stevenson and Donald White accounts were in contact with, to include IP
addresses. The CT indicated that the three IP addresses used by the alleged minor females were:
175.158.226.178, 49.151.80.69, and 180.190.171.56, all three of which geolocated to the

Philippines.

Case 2:19-mj-01357-WED Filed 12/18/19 Page 4 of 32 Document 1
7. The following Facebook messenger chats! were also provided in the CT:

a. Chats between the Don Stevenson account and an unidentified female A.L.
account on September 22, 2017:

[Don Stevenson (100012891004557) - 09/22/2017 2:46:37am PDT]
If ur here, I give you a big hug.

[A.L. (100014305757229) - 09/22/2017 2:46:55am PDT]
heheehe

[Don Stevenson (100012891004557) - 09/22/2017 2:47:21am PDT]
and your first kiss.. ha ha ha.. joking again.

[A.L. (100014305757229) - 09/22/2017 2:47:33am PDT]
hmmmmn

[Don Stevenson (100012891004557) - 09/22/2017 2:48:36am PDT]
on your cheek

[Don Stevenson (100012891004557) - 09/22/2017 2:50:13am PDT]
And boobs..

b. Chats between the Donald White account and a Minor Victim | (here after
referred to as MV1) account on May 14, 2018:

Donald White (100025143570455) - 2018/05/14 8:12am PDT
We can take shower?

MVI1 (100023948806018) - 2018/05/14 8:13am PDT
yes

Donald White (100025143570455) - 2018/05/14 8:16am PDT
Thank you in advance

MV 1 (100023948806018) - 2018/05/14 8:16am PDT
ok

 

' Facebook Messenger is a chat application in which which allows individual or a group of Facebook
users to engage in online chats. Facebook and Facebook Messenger are both applications which can be
accessed on both a computer, as well as a mobile device, such as a cellphone or tablet.

4

Case 2:19-mj-01357-WED Filed 12/18/19 Page 5 of 32 Document 1
Donald White (100025143570455) - 2018/05/14 8:16am PDT
We can be lovers?

MV1 (100023948806018) - 2018/05/14 8:16am PDT
ok

C. Chats between the Donald White account and MV1 on May 21-22, 2018:

MV1 (100023948806018) - 2018/05/21 11:06pm PDT
How old ar you

Donald White (100025 143570455) - 2018/05/21 11:07pm PDT
50... and you?

Donald White (100025143570455) - 2018/05/21 11:10pm PDT
How old are you?

MVI1 (100023948806018) - 2018/05/21 11:56pm PDT
13

Donald White (100025 143570455) - 2018/05/22 12:10am PDT
Oh. So young. I will be kind and respectful

d. Chats between the Donald White account and an unidentified female S.E. account
on April 17, 2018:

Donald White (100025143570455) - 2018/04/17 10:51pm PDT
My friend asks if you are a virgin

S.E. (100014674219418) - 2018/04/17 10:52pm PDT
Yes I'm virgin

Donald White (100025143570455) - 2018/04/17 10:52pm PDT
We respect that

S.E. (100014674219418) - 2018/04/17 10:52pm PDT
Hah

Donald White (100025143570455) - 2018/04/17 10:53pm PDT
But we can cure that if you wish

[...]
S.E, (100025143570455) - 2018/04/17 11:00pm PDT

5

Case 2:19-mj-01357-WED Filed 12/18/19 Page 6 of 32 Document 1
Can you show boobs on video call?

Additionally in the CT, the Don Stevenson and Donald White accounts were linked by
machine cookies to a third account which used the username “Don Stenson.” Facebook provided
the associated account via “cookie” technology. “Cookies” are a small text file created by a
website that is stored in the user’s computer either temporarily or permanently on the hard disk.
“Cookies” provide a way for the website to recognize you and keep track of your preferences.
This information indicated all three Facebook accounts were being logged into using the same
electronic device.

8. An HSI liaison to NCMEC conducted research into the various combinations of the first
and last names and dates of birth for the White/Stevenson/Stenson Facebook accounts. The HSI
liason identified an individual named: Donald Arthur STENSON, DOB: XX/XX/1956, with an
associated address of: 2939 S. 101% St., Milwaukee, WI 53227.

9. As noted above, the CT provided the IP addresses used by the White/Stevenson accounts
to log into Facebook. On September 14, 2018, a DHS summons was sent to Charter
Communications, requesting subscriber information on IP addresses: 172.220.77.181,
2605:a000:bce0:2c00:b17b:8b26:1673:cfbf, and 2605:a000:bcc0:b100:ad3 8:bd92:2cc3 :fd86,
which were IP addresses associated with the Donald White account. On September 14, 2018,
Charter responded to the summons indicating that IP addresses:
2605:a000:bce0:2c00:b17b:8b26:1673:cfbf and 2605:a000:bec0:b1 00:ad38:bd92:2cc3:fd86 were
registered to John Burgdorff, XXXXX, West Allis, WI 53227, XXXXX@wi.r.com, XXX-
XXX-1463 and XXX-XXX-9792. It also indicated that IP address: 172.220.77.181 is registered

to: Ellen Jessen, XXXX, Madison, WI 53714, XXX-XXX-7046, and XXXXX(@charter.net.

Case 2:19-mj-01357-WED Filed 12/18/19 Page 7 of 32 Document 1
There were no DHS summonses served on the IP addresses associated with the Don Stevenson
account, as those addresses were based in Thailand and the Philippines.

10. As the investigation continued, HSI conducted a search into STENSON’s travel history.
HSI confirmed that STENSON has traveled to the Philippines on multiple occasions since 2007,
most recently between on or about January 6, 2019 and on or about January 22, 2019. Since
November of 2015, Philippine travel records indicate that STENSON arrived from Bangkok,
Thailand to either Manila or Cebu, Philippines, later departing from Manila or Cebu to Bangkok.
In addition to locating travel records, the HSI Attaché in Manila worked with Philippine
authorities to identify and confirm the ages of the three possible minor female victims cited in
the CT.

11. On March 21, 2019, the HSI Attaché in Manila contacted HSI Milwaukee. Between
March 18, 2019 and March 21, 2019, HSI Manila, with the assistance of the HSI Manila
Transnational Criminal Investigative Unit (TCIU), located and identified four (4) victims who
are Philippine nationals that described sexual acts and conversations that took place between
themselves and STENSON. One of the victims is now an adult, but was sexually abused as a
minor, and the other three (3) victims are 13, 15, and 16 years of age. The four victims positively
identified STENSON as the person who engaged in sexual activity them by encircling the picture
of STENSON through a photographic line-up.

12. During an interview by Philippine authorities, one of the four minor females stated that
she met STENSON in 2017, when she was 12 years old. She stated that in October 2017, she and
other underage minor victims met STENSON at his hotel room at the Hotel Le Carmen in Cebu,
Philippines, and proceeded to masturbate him while STENSON fondled their breasts. She stated

that after they finished, STENSON paid each of the minors money. She stated that she would

7

Case 2:19-mj-01357-WED Filed 12/18/19 Page 8 of 32 Document 1
masturbate STENSON once a week over the course of three weeks. She further stated that in
addition to money, STENSON gave her gifts, including food, clothing, a laptop, a cellphone and
a tablet. Additionally, she stated that STENSON used a Facebook account with the username
“Don Chonmanee.”

13. On May 8, 2019, federal search warrants for the following Facebook accounts: Don
Stevenson (FB ID#: 100012891004557), Donald White (FB ID#: 100025143570455), Don
Stenson (FB ID: 1529468944), and Don Chonmanee (FB ID: 100009337719641) were issued by
U.S. District Court for the Eastern District of Wisconsin and served on Facebook on May 8,
2019.

14. On May 17, 2019, Facebook responded to the search warrants on the accounts for: Don
Stevenson (FB ID#: 100012891004557), Donald White (FB ID#: 100025143570455), Don
Stenson (FB ID: 1529468944), and Don Chonmanee (FB ID: 100009337719641). The search
warrant returns showed the IP addresses used to log into the accounts, as well as message logs
and transcripts between those accounts and other Facebook users on Facebook Messenger.
Further, the search warrant returns contained the pictures and messages for each account. Each
account contained pictures shared by the account user of an individual who appears to be
STENSON. Based on my training and experience, the machine cookies for each Facebook
account, and my review of the search warrant return data for each Facebook account, it appears
the Facebook user for the Stevenson/White/Chonmanee/Stenson accounts are same user based on
the photos that look like the same person, that being STENSON, and the conversations contained
in each account whereby the user is chatting with what appear to be minors in a sexual manner.
Further, the Facebook users, using each Facebook account, indicated they planned to travel to the

Philippines and expressed an interest in engaging in sexual activity with minor females.

8

Case 2:19-mj-01357-WED Filed 12/18/19 Page 9 of 32 Document 1
15. After reviewing the full Facebook search warrant returns for each account, the following

is a small example of some of the Facebook messenger chats relevant to this investigation:

a.

b.

Chats between the Stevenson account and A.L. are as follows:

-9/22/2017 - 09:42:52 UTC — Stevenson: ahahaha.. my excitement might include
an erection.. ha ha ha.. sorry joke.

-9/22/2017 — 09:46:37 UTC — Stevenson: If ur here, I give you a big hug.
-9/22/2017 — 09:46:55 UTC — A.L.: heheehe

-9/22/2017 — 09:47:21 UTC — Stevenson: and your first kiss.. ha ha ha.. joking
again.

-9/22/2017 — 09:48:36 UTC — Stevenson: on your cheek

-9/22/2017 — 09:50:13 UTC — Stevenson: And boobs...

-9/23/2017 — 11:35:44 UTC — Stevenson sends a picture that appears to be
STENSON, holding up two (2) Hershey chocolate bars and one (1) Kit-Kat bar
-9/25/2017 — 12:44:45 UTC — Stevenson: And you want me to keep the camera on
when I take a shower? ha ha ha

9/25/2017 — 12:47:25 UTC: Stevenson: Do you want to see my penis or banana
before you close the call?

Chats between the Stevenson account and Minor 1, which is the account of an

identified minor, are as follows:

-07/02/2017 — 11:14:52 UTC — Stevenson: Ohh..yes. U need the cp. I understand.
And after bonding, it is possible.

**NOTE: in this context, “cp” stands for cell phone**

Cc.

[...]
-07/02/2017 — 11:17:31 UTC — Stevenson: Do you study school, my dear?

-07/02/2017 — 11:17:50 UTC — Minor 1: Yes why my daer
-07/02/2017 — 11:18:27 UTC — Stevenson: Grade 7?

-07/02/2017 — 11:19:24 UTC — Minor 1: No grade 8na ako my deat
-07/12/2017 — 06:53:34 UTC — Stevenson: we will meet and bond next month
-07/12/2017 — 06:57:18 UTC — Minor 1: yes I waht your bonding next month

Chats between the Stevenson account and Minor 2, which is the account of

another identified minor, are as follows:

-07/10/2017 — 23:54:27 UTC — Minor 2: Don u give cellphone
-07/10/2017 — 23:54:38 UTC — Minor 2: Pleass

-07/10/2017 — 23:55:17 UTC ~— Stevenson: yesss..... after bonding.. okay..
-07/10/2017 — 23:55:48 UTC — Minor 2: What bonding

-07/10/2017 — 23:56:13 UTC — Stevenson: I don’t know.. ha ha..

9

Case 2:19-mj-01357-WED Filed 12/18/19 Page 10of32 Document 1
d.

[...]
-07/10/2017 — 23:56:31 UTC — Stevenson: bf/gf bonding? Ha ha ha

Chats between the Stevenson account and Minor 3, which is the account of

another identified minor are as follows:

e,
another identi

-11/25/2017 — 06:01:42 — Minor 3 sends Stevenson a picture of three young

females who appear to be in the back of a vehicle. The female closest to the

camera is wearing a black t-shirt with white lettering and a cartoon monster on it.
TE the identities of the three females have not been established**

-11/25/2017 — 06:01:53 UTC — Minor 3: On going now

-11/25/2017 — 06:03:20 UTC — Stevenson: Ok. Don’t get wet.

-1 1/25/2017 — 07:57:19 UTC — Minor 3 sends Stevenson nine (9) photographs.
The images are of the female in the black t-shirt with white lettering and a cartoon
monster and who appears to be with STENSON, in a room that appears to have
similar features to a room at Hotel Le Carmen, which is the same hotel room the
victims identified as the one where they would meet STENSON.

Chats between the Stevenson account and Minor 4, which is the account of
fied minor, are as follows:

-03/20/2018 — 13:10:39 UTC — Stevenson: Matt does not know when he will go to
Cebu
-03/20/2018 — 13:12:11 UTC — Minor 4: Oh my god im excited to see matt

-03/20/2018 ~ 13:14:30 UTC — Stevenson: I will tell him he should go there.. He
really likes to make love to pregnant girls

**NOTE: as explained below, Minor 4 was forensically interviewed and stated that her
birthday is June 4, 2001 and she was 17 years old and was four (4) months pregnant when she
had sexual intercourse with STENSON**

f.

Chat between the Stevenson account and Vhasin Akohw Touh are as follows:

-08/20/2017 — 09:22:52 UTC — Stevenson: text me.. 09398220050

-09/17/2017 — 08:34:23 UTC — Stevenson: I know.. u will chupa or anal sex.. But
NO tongue kiss.. No french kiss!!

-09/17/2017 — 08:34:48 UTC — Vhasin: Hahahahahahah noooo

-11/04/2017 — 09:15:20 UTC — Vhasin: And you have another ring for me?
-11/04/2017 — 09:16:48 UTC — Stevenson: not until after your debut”.. An
engagement ring

 

2 Through my training and experience, I have come to understand the word “debut” means 18" birthday.

10

Case 2:19-mj-01357-WED Filed 12/18/19 Page 11o0f32 Document 1
-11/04/2017 — 10:59:59 UTC — Stevenson sends a picture of an individual who
appears to be STENSON with another individual who appears to be John
Burgdorff?.

-02/12/2018 — 04:19:26 UTC — Vhasin sends Stevenson a picture of what appears
to be two young females, both with dark colored hair, one in a dark colored shirt
and the other in a white colored shirt, riding in what appears to be the back of a
taxi

16. Further review of the Facebook Messenger chats found chats between the Stevenson
account and another Facebook user “Jon Bedford”. A sample of the chats between Stevenson and
Bedford are as follows:

-09/03/2019 - 04:17:28 UTC — Stevenson: I already was well over $5K into it with the
trip back in'11, so I think most of the hard work is done. It is a matter of setting a few
conditions on future donations.

-09/03/2019 - 04:18:38 UTC - Jon Bedford: So, not good for me to be involved at all
-09/03/2017 - 04:18:45 UTC - Stevenson: The money ultimately doesn't matter.. It is our
own feeling of happiness that matters.

-09/03/2017 - 04:19:00 UTC - Jon Bedford: But I get none of that

-09/03/2017 - 04:19:02 UTC — Stevenson: Ohh I have no emotional stake in it at all.
-09/03/2017 - 04:19:27 UTC - Jon Bedford: Ahhhh you are scamming her then
-09/03/2017 - 04:19:32 UTC - Stevenson: It is a matter of you being in the same place at
the same time as her to "collect"

-09/03/2017 - 04:19:52 UTC - Jon Bedford: I was 3 months ago

-09/03/2017 - 04:19:58 UTC - Stevenson: I wouldn't call it scamming. I am calling it,
bonding.

-09/03/2017 - 04:20:10 UTC - Jon Bedford: Screwing

-09/04/2017 — 14:12:01 UTC — Stevenson: Weird because any gal in my stable

that I told to take off for any days other than maybe exams, they’d do it.

-09/4/2017 — 14:12:42 UTC - Jon Bedford: And she will, as long ad she doesn’t miss
vollyball

-09/04/2017 — 14:13:42 UTC - Jon Bedford: She has a tournament in October in bohol
-09/04/2017 — 14:14:11 UTC - Jon Bedford: But still doesn't know the exact dates
-09/04/2017 — 14:14:13 UTC - Stevenson: You should go watch it.. ha ha.

-09/04/2017 — 14:14:37 UTC - Stevenson: Maybe it would be awkward

-09/04/2017 ~ 14:14:45 UTC - Jon Bedford: I already said. But she'll be with team mates
-09/04/2017 — 14:14:52 UTC - Jon Bedford: Yeah

 

3 As noted earlier, John Burgdorff is the individual whose name is registered with Charter
Communications as the user of IP addresses used by the Donald White account, and as explained below,
is the owner of 2939 S. 101° St., West Allis, WI where STENSON was located and arrested.

11

Case 2:19-mj-01357-WED Filed 12/18/19 Page 12 of 32 Document 1
-09/04/2017 — 14:15:38 UTC — Stevenson: Yeah.. it's a high school thing.. imagine a
"fan" following a mature male fan following a H.S. team in US or almost anywhere for
that matter.

-09/04/2017 — 14:16:10 UTC - Jon Bedford: No way is it that bad over there

-09/04/2017 — 14:16:38 UTC - Jon Bedford: Only a few of her friends would care
-09/04/2017 — 14:17:43 UTC - Jon Bedford: I asked her if her mom or brother asks where
she gets the money

-09/04/2017 — 14:18:22 UTC - Jon Bedford: She just says...a friend. And they accept it at
that

-09/04/2017 — 14:18:31 UTC — Stevenson: That's how it is here.

-09/04/2017 — 14:19:00 UTC - Jon Bedford: Where's your nurses

-09/04/2017 — 14:19:13 UTC — Stevenson: They went home after the massage session
-09/04/2017 — 14:19:27 UTC — Stevenson: I didn't want to have to pay them overtime.
-09/04/2017 — 14:19:45 UTC - Jon Bedford: They should stay for free

-09/04/2017 — 14:19:56 UTC — Stevenson: Actually they would

-09/04/2017 — 14:20:14 UTC — Stevenson: Like the crew that we rented the room for

when you were laid up

-09/05/2017 — 10:51:55 UTC — *Stevenson sends Bedford a picture that appears to
be STENSON laying in bed with two younger looking females, with one of them

smiling at the camera*
-09/05/2017 — 10:52:12 UTC — Bedford: Wow

-09/05/2017 — 10:52:18 UTC — Stevenson: Barring an accident on the way, yeah..
-09/05/2017 — 10:52:29 UTC — Stevenson: Gotta get a last minute massage..
-09/05/2017 — 10:53:09 UTC — Bedford: Ok. Say hi to smiling girls

-09/05/2017 — 10:53:17 UTC — Stevenson: [Minor 4] and [Minor 3]

-09/05/2017 - 10:53:51 UTC - Jon Bedford: Birthday for [Minor 3], soon?
-09/05/2017 - 10:54:03 UTC - Jon Bedford: 23rd ??

-09/05/2017 - 10:54:49 UTC - Stevenson: yes.. should I give her something for you?
-09/05/2017 - 10:55:09 UTC - Jon Bedford: My pe....A kiss

- 10/16/2017 — 05:22:35 UTC — Stevenson: Room 204 has been reserved for the 26th of
October.

As noted below, “Jon Bedford” appears to be STENSON’s friend John BURGDORFF, and
according to Philippines travel records, BURGDORFF arrived in the Philippines on October 26,

2017.

-10/26/2017 — 06:55:10 UTC — Stevenson: Canoogs are asking me if you are arriving
today.. LOL

12

Case 2:19-mj-01357-WED Filed 12/18/19 Page 13 of 32 Document 1
17.

-10/26/2017 — 06:55:55 UTC - Jon Bedford: I told kc*. This morning. But asked her to
keep it secret until [ m back November 2

-10/26/2017 — 06:56:10 UTC — Stevenson: good

-10/26/2017 — 06:56:13 UTC - Jon Bedford: Else they will keep bugging me
-10/26/2017 ~ 06:56:31 UTC — Stevenson: well, if you get too bored or lonely, they will
come running

[...]

~10/26/2017 — 06:59:25 UTC - Jon Bedford: First, tonight.

-10/26/2017 — 06:59:38 UTC - Jon Bedford: Ke may come see me

-10/26/2017 — 06:59:55 UTC — Stevenson: Yeah.. if u stick by your guns, Kristel might
some how mysteriously appear tonight.. LOL

-10/26/2017 — 07:00:34 UTC - Jon Bedford: I have some phone numbers in the phone.
But not kc number

-10/26/2017 — 07:00:54 UTC — Stevenson: just send her your number and put a load? on
it when u get to the hotel

-10/26/2017 — 07:01:21 UTC — Stevenson: Or just chat her on FB when u get to Cebu.
-10/26/2017 — 07:01:43 UTC - Jon Bedford: Ok. I guess I better get going

-11/04/2017 — 08:37:54 UTC - Jon Bedford: They II arrive at 5 at the earliest
-11/04/2017 — 08:40:35 UTC — Stevenson: They are waiting for taxi now
-11/04/2017 — 09:56:02 UTC — Stevenson: Ready to roll?

-11/04/2017 — 09:56:40 UTC - Jon Bedford: Im done. But they havent left
-11/04/2017 — 09:57:07 UTC — Stevenson: Ok. Come when they are gone.

Chats between the Stevenson account and MSK, who is an identified victim who was

interviewed by Philippine authorities in March 2019 and disclosed sexual encounters with

STENSON in 2016 in which STENSON gave her money aftwards when she was under 18 years

of age, are as follows:

-04/30/2017 - 04:37:48 UTC — MSK: Hi Don!

-04/30/2017 - 04:39:03 UTC - Stevenson: Hi [MSK]!

-04/30/2017 - 04:39:18 UTC — MSK: How are you?

-04/30/2017 - 04:40:15 UTC - Stevenson: I am fine today

-04/30/2017 - 04:40:29 UTC — MSK: Good (y)

-04/30/2017 - 04:41:15 UTC - Stevenson: Did you ever meet my friend John?
-04/30/2017 - 04:41:22 UTC — MSK: No!

 

4 KC is an identified victim in this case.

5 In my training and experience, | know “load” to mean putting money and minutes on a cellular

telephone.

13

Case 2:19-mj-01357-WED Filed 12/18/19 Page 14 o0f32 Document 1
-04/30/2017 - 04:42:13 UTC — Stevenson: Ohh.. he is lonely today..

-04/30/2017 - 04:42:43 UTC — MSK: what his fb name?

-04/30/2017 - 04:42:52 UTC - Stevenson: jon bedford

-04/30/2017 - 04:44:00 UTC — MSK: why he's lonely?

-04/30/2017 - 04:45:41 UTC — Stevenson: no ef or lover.... :D

-04/30/2017 - 04:46:05 UTC — MSK: hehehe sadlife

-04/30/2017 - 04:46:54 UTC — Stevenson: Not so sad.. he has money to go anywhere and
do anything he wants.

-04/30/2017 - 04:47:43 UTC — MSK: Ah Ok

-04/30/2017 - 04:57:53 UTC — MSK: what you doing now?

-04/30/2017 - 04:59:33 UTC — Stevenson: I am going to run at the sport center
-04/30/2017 - 04:59:57 UTC — MSK: Ok! are you in cebu dear?

-04/30/2017 - 05:01:31 UTC — Stevenson: yes.. at my hotel

-04/30/2017 - 05:01:38 UTC — Stevenson: Are you free now?

-04/30/2017 - 05:01:47 UTC — Stevenson: to entertain my friend

-04/30/2017 - 05:02:13 UTC — MSK: Yes!

-04/30/2017 - 05:02:29 UTC ~ Stevenson: okay. how soon can you be here at the hotel?
-04/30/2017 - 05:03:49 UTC — MSK: Your hotel still at La Carmen?

-04/30/2017 - 05:03:55 UTC — Stevenson: Yes..

-04/30/2017 - 05:04:11 UTC — MSK: Okay

-04/30/2017 - 05:04:27 UTC — MSK: what time you want i go there?

-04/30/2017 - 05:04:57 UTC — Stevenson: I want to exercise, but my friend hurt his ankle
yesterday so he is stuck in his room and needs you to be his nurse.. ha ha ha.
-04/30/2017 - 05:05:01 UTC — Stevenson: make him feel better.

-04/30/2017 - 05:05:04 UTC — Stevenson: Now..

-04/30/2017 - 05:05:08 UTC — Stevenson: Can you come now?

-04/30/2017 - 05:05:27 UTC — MSK: Yes!

-04/30/2017 - 05:05:36 UTC — MSK: you just text me

-04/30/2017 - 05:05:53 UTC — Stevenson: Why text? Just come now.. I don't want to
text.

-04/30/2017 - 05:06:16 UTC — MSK: Okay!

-04/30/2017 - 05:06:39 UTC — Stevenson: How will you come..

-04/30/2017 - 05:06:50 UTC — MSK: i'm just taking jeep

-04/30/2017 - 05:06:56 UTC — Stevenson: Great...

-04/30/2017 - 05:07:04 UTC — Stevenson: When you arrive go to room 304
-04/30/2017 - 05:07:08 UTC — Stevenson: across from my room

-04/30/2017 — 05:07:26 UTC — Stevenson: **Stevenson sends a picture of a white man,
with grey hair, grey mustache, with no shirt, wearing blue bottoms, standing in-front of a
sign that reads “Cebu Westown Lagoon’’**

-04/30/2017 - 05:07:34 UTC — Stevenson: That is my friend.

-04/30/2017 - 05:07:48 UTC — Stevenson: You can meet and talk with him.
-04/30/2017 - 05:08:01 UTC — Stevenson: I promise you that you will be happy..
-04/30/2017 - 05:10:04 UTC — MSK: Cebu Westown Lagoon is belong in Mango?
-04/30/2017 - 05:10:32 UTC — Stevenson: No... that two days ago.. .

-04/30/2017 - 05:10:41 UTC — Stevenson: U know where LeCarmen is

14

Case 2:19-mj-01357-WED Filed 12/18/19 Page 15 of32 Document 1
-04/30/2017 - 05:10:48 UTC — MSK: yes

-04/30/2017 - 05:11:09 UTC — Stevenson: Can you come now plz.

-04/30/2017 - 05:11:17 UTC — MSK: okay

-04/30/2017 - 05:11:26 UTC — Stevenson: U can text me if there are any problems..

09398220050

-04/30/2017 - 05:11:27 UTC — MSK: i log out now!

-04/30/2017 - 05:12:04 UTC — Stevenson: Okay.. Just come to room 304... I will be at the

sports center, but my friend is waiting to talk with you.. and share with you
It should be noted that, as explained below, STENSON was indicted and subsequently arrested
on July 12, 2019, at the residence of John BURGDORFF. At the time of the arrest,
BURGDORFF was home, and I had interactions with him. The individual shown in the picture
Stevenson sent to MSK appears to be John BURGDORFF.
18. On September 3, 2019, HSI Manila TCIU interviewed MSK and Minor Victim 3. During
the interview MSK stated that sometime in 2017, STENSON told her that he gave her contact
number to BURGDORFF (Jon Bedford). She added that she later received a text message from
BURGDORFF asking her to meet him at Hotel Le Carmen, where she engaged in sexual
intercourse, afterwhich, he paid her approximately $2000 PHP. During the interview with Minor
Victim 3, she stated that STENSON contacted her via Facebook Messenger, to come to Hotel Le
Carmen and meet Jon (BURGDORFF). She stated that on one occasion she and two other minor
females were naked and masturbated BURGDORFF while he fondled their breasts. She stated
that he paid each of them approximately $500 PHP. Additionally, Minor Victim 3 stated that
while at Hotel Le Carmen, STENSON would stay in Room 302, and Jon (BURGDORFF), would
stay in Room 204.
19. After the March 2019 intervews of the minor victims by Philippine authorities, the Don

Chonmanee account engaged in chats with Facebook user Jerine Canoog, regarding the

interviews. A sample of the chats are as follows:

15

Case 2:19-mj-01357-WED Filed 12/18/19 Page 16 of 32 Document 1
20.

-03/21/2019 - 06:51:51 UTC - Don Chonmanee: I hope you are as well.

-03/21/2019 - 06:52:15 UTC — Jerine Canoog: because I feel nervous here

-03/21/2019 - 06:52:27 UTC - Don Chonmanee: Why nervous?

-03/21/2019 - 06:52:31 UTC - Don Chonmanee: Did NBI contact you?

-03/21/2019 - 06:53:25 UTC ~— Jerine Canoog: Some people calling me and said [Minor
Victim XXX] and Dianne pick up the NBI us that true

-03/21/2019 - 06:53:41 UTC - Jerine Canoog: No dear

-03/21/2019 - 06:53:57 UTC - Don Chonmanee: Dianne? or Dannieann?

-03/21/2019 - 06:54:19 UTC — Jerine Canoog: It's that true

-03/21/2019 - 06:54:08 UTC — Jerine Canoog: I don't know

-03/21/2019 - 06:54:41 UTC - Don Chonmanee: Why don't you talk with [Minor Victim
XXX] and tell me about it.

-03/21/2019 - 06:54:49 UTC - Don Chonmanee: She was crying and worried about me.
-03/21/2019 - 06:55:15 UTC — Jerine Canoog: that's why I stop ke and Daisy chatting u
-03/21/2019 - 06:55:26 UTC - Don Chonmanee: Thank you very much. I unfriended
them.

-03/21/2019 - 06:55:26 UTC ~ Jerine Canoog: Reall

-03/21/2019 - 06:55:31 UTC - Don Chonmanee: And they should delete all chats.
-03/21/2019 - 06:55:40 UTC — Jerine Canoog: Okie dear

-03/21/2019 - 06:56:13 UTC - Don Chonmanee: And tell them that my mother is sick and
I must go to take care of her so that my trip to Cebu is cancelled. Tell them I am very
sorry.

-03/21/2019 - 06:57:00 UTC - Don Chonmanee: And you also can delete all of our chats.
-03/21/2019 - 06:57:41 UTC - Don Chonmanee: And only chat with me if you have some
news. J don't want anything bad to happen to anyone.

The Don Chonmanee account also engaged in chats about the March 2019 interviews

with Facebook user Mischelle Rosales. A sample of the chats are as follows:

-03/24/2019 - 14:00:10 UTC - Don Chonmanee: Because of language difficulties, I am
not clear on the NBI issue, but I understand there were accusations and interrogations.
And my name was one of interest.

[...]

-03/24/2019 - 14:02:04 UTC: Don Chonmanee: I understand that Shein and Jannah and
Danieann were taken to a police station where they were asked a lot of questions.
-03/24/2019 - 14:02:18 UTC: Don Chonmanee: This is what I gathered from what Daisy
told me.

-03/24/2019 - 14:02:51 UTC — Mischelle Rosales: Yes, you're correct.

-03/24/2019 - 14:04:32 UTC — Mischelle Rosales: Ist day, the NBI went here and asked
for them (shein and other kids). They were interviewed inside the house of Diane.
-03/24/2019 - 14:04:51 UTC - Don Chonmanee: Shein told me that she was very
concerned for my safety because of the questions and allegations being made. When she
said that, I was shocked.

-03/24/2019 - 14:05:17 UTC - Don Chonmanee: Is that the house of Jannah? Or house of
Danieann?

16

Case 2:19-mj-01357-WED Filed 12/18/19 Page17 of 32 Document 1
-03/24/2019 - 14:06:11 UTC — Mischelle Rosales: As far as I've noticed, there was no
proper consent from each parents of the said 'victims’. It was Anabel, mother of Dani Ann
whose the only guardian who went inside.

-03/24/2019 - 14:06:59 UTC — Mischelle Rosales: They were interviewed in the house of
Diane. Not Dani Ann.

-03/24/2019 - 14:08:09 UTC - Don Chonmanee: Were they said to be 'victims" of human
trafficking, child prostitution, statutory rape or other terrible things like that?

-03/24/2019 - 14:09:49 UTC - Don Chonmanee: It is very very upsetting to say the least.
-03/24/2019 - 14:09:30 UTC - Don Chonmanee: I need to know how anyone got my
name and why questions were being asked about me.

-03/24/2019 - 14:09:49 UTC — Mischelle Rosales: Supposedly, the kids are afraid to tell
anything because ‘hello, they're minors, they don't have the right mindset yet to answer
those types of allegations and more over, there was no consent from the parents itself and
Anabel is not considered as their guardian because she's not the legit parent. So I would
really take it as invalid investigation. How come they asks or interview minors without
proper consent from parents and with the parents? NBI will surely manipulate the kids
minds easily.

-03/24/2019 - 14:11:54 UTC — Mischelle Rosales: Well, they were asked if they had an
intercourse with you. I'm not yet sure what they'd answer, I need to clarify that to shane
and ask what they told the NBI cause its really upsetting.

-03/24/2019 - 14:12:15 UTC - Don Chonmanee: Well, it upset me enough to cancel all
plans to return and that is a plane ticket of almost 20,000 pesos that is not refundable. But
any price is worth it to not be held falsely by corrupt police or NBI trying to get some
kind of bribe money through threats of criminal charges.

-03/24/2019 - 14:14:24 UTC - Don Chonmanee: Shein told me that she told them that I
was bf of her big sister. Unfortunately, if they took her literally, that is problematic
because KC won't be 18 until June. It was when they asked her what my relationship to
the family was.

[...]

-03/24/2019 - 14:18:42 UTC - Don Chonmanee: I recall Mary Grace had chatted with me
a few times and even asked to visit me at my hotel, but I always turned her down because
I didn't want any trouble.

-03/24/2019 - 14:19:32 UTC - Don Chonmanee: I should not have ever chatted with her.
-03/24/2019 - 14:20:50 UTC — Mischelle Rosales: I see. Do you still have your convo
woth those girls? You can always take a screenshot of it im case they will have false
accusations from you.

-03/24/2019 - 14:21:57 UTC - Don Chonmanee: I have unfriended and deleted almost
everyone from my FB accounts.

-03/24/2019 - 14:22:35 UTC — Mischelle Rosales: There are really people who have
crazy minds. They don't even know What they're dealing with and how bad the effects of
it to you.

-03/24/2019 - 14:23:21 UTC — Mischelle Rosales: But you can still open those messages
even if you unfriend them. It will remain in your messenger unless you delete it.

17

Case 2:19-mj-01357-WED Filed 12/18/19 Page 18 of 32 Document 1
-03/24/2019 - 14:23:48 UTC - Don Chonmanee: My stomach is so queasy and I feel so

sad. I was looking so forward to seeing off the Canoog family and maybe even visiting

them on my cancelled trip.

-03/24/2019 - 14:24:05 UTC - Don Chonmanee: I have deleted all convo's

-03/24/2019 - 14:24:14 UTC — Mischelle Rosales: Ah I see.

-03/24/2019 - 14:24:36 UTC - Don Chonmanee: But if they open the chat's on her end, I

am sure that I'll be vindicated.

-03/24/2019 - 14:24:42 UTC - Don Chonmanee: So at least they can't be used against me.
21. Between June 25, 2019 and June 27, 2019, forensic interviews were conducted on
multiple minor victims who were identified by law enforcement who reside in the Philippines.
During the interviews, the females all disclosed having engaged in sexual encounters with
STENSON, to include sexual intercourse, while they were under 18 years of age. Some of the
minors stated they communicated with STENSON via Facebook and text messaging. Each of
them also explained that STENSON would pay them in Philippine pesos after the sex acts were
completed, and would also give them gifts to include food, clothing, cellphones, computers, and
payment for schooling. During the interviews, several of the minors described STENSON as
having a grey and black laptop computer (brand unknown), a black HP laptop computer, an
Apple iPhone, a Samsung cellphone, and a Samsung tablet. Minor 3 and Minor 4 both stated that
STENSON sent their mother, D.C., money via Western Union. After learning this information,
records were requested via subpoena from Western Union on June 28, 2019. On July 1, 2019, I
received a response from Western Union showing that STENSON sent D.C. $123.03 U.S. dollars
(USD) on June 2, 2017, $78.46 USD on October 29, 2017, and $60.68 USD on January 9, 2018.
The records show that STENSON was in Thailand when he sent the money to D.C. on all three
occasions.

22. After having reviewed all of the evidence to include the facts contained in this affidavit,

there was probable cause to believe STENSON had engaged in illicit sexual conduct with minors

18

Case 2:19-mj-01357-WED Filed 12/18/19 Page 19 of 32 Document 1
and as such on July 12, 2019, I arrested STENSON with assistance from the City of West Allis
Police Department, at the residence of 2939 S. 101° St., West Allis, WI which is owned by John
Burgdorff.

23. On July 9, 2019, STENSON was indicted by a grand jury in the U.S. District Court for
the Eastern District of Wisconson on four (4) counts of engaging and attempting to engage in
illicit sexual conduct in foreign places in violation of 18 U.S.C. §§ 2423(c) and (e) and on four
(4) counts of sex trafficking minors in violation of 18 U.S.C. §§ 1591(a)(1), 1591(b)(1) and
1596(a)(1).

24. A review of secondary inspection records of STENSON upon entry into the United States
show STENSON stating that he has lived in Thailand for many years. A review of STENSON’s
application for a United States passport, revealed that he lists 136/378 Ramkhamhaeng Road,
SOI 24, Bangkok, Thailand as his current mailing address. Additionally, STENSON frequently
remarks in his Facebook Messenger chats that he lives in, and maintains properties in Thailand.
Furthermore, STENSON used IP addresses which geolocate to Bangkok, Thailand to log into his
various Facebook accounts.

25. | HSI Attache Bangkok was contacted to assist in identifying STENSON’s residence, as
well as request assistance from the Royal Thailand Police (RTP) in obtaining additional evidence
of violation of United States laws, but also possible violations of Thailand law. HSI Bangkok
and the RTP were able to positively identify the location of STENSON’s residence in Bangkok.
26. On August 6, 2019, HSI Bangkok assisted the RTP in executing a search warrant at
136/378 Ramkhamhaeng, SOI 24, Bangkok, Thailand, STENSON’s residence in Bangkok,
Thailand for possible violations of the laws in the Kingdom of Thailand. During the course of the

search warrant at this residence, authorities encountered a Thailand woman who identified

19

Case 2:19-mj-01357-WED Filed 12/18/19 Page 20 of 32 Document 1
herself as the authorized caretaker for STENSON’s condo units, and informed the RTP of
another condo unit owned and used by STENSON. RTP subsequently applied for and obtained a
search warrant for 138/87 Ramkhamhaeng Road, SOI 24, Bangkok, Thailand, the second
residence for STENSON.

27. During the search of both residences, the RTP seized numerous electronic storage devices
and media, as well as other documents and evidence. The electronic storage devices and media
seized included several flash and thumb drives, mobile phones, external hard drives, Apple
iPods, laptop and desktop computers.

28. The seized digital devices and media are in the process of being forensically examined by
the RTP. However, the RTP provided a hard drive to HSI Bangkok, which contains forensic
“images” of the seized electronic storage devices. Forensic image or copy refers to an accurate
reproduction of information contained on an original physical item, independent of the electronic
storage device. Prior to the software creating the forensic “image” of the storage media, the
software generates a set of hash values utilizing the MD5 and SHAI algorithms. Upon
completion of the imaging process the software generates the hash values again using the same
algorithms. If the hash values generated prior to imaging match the hash values generated after
imaging is completed, this substantiates that interaction with the storage media for the purpose of
obtaining the forensic “image” and did not alter the data in any way— thus creating a gold copy
from which all further forensic processing will be utilized while the original device/storage
media will be securely stored in evidence.

29. On October 23, 2019, I received a Western Digital Gold 4 TB hard drive (serial number:

K4KA363B), from HSI Bangkok, which contains the forensic “images” of the seized devices.

20

Case 2:19-mj-01357-WED Filed 12/18/19 Page 21 of 32 Document 1
30. STENSON is currently detained at the Waukesha County Jail. While listening to
STENSON’s jail calls, as provided by the Waukesha County Sheriffs Office, STENSON placed
a call to an individual in Reno, Nevada on August 10, 2019. During the call, STENSON informs
the individual of the search warrants having been conducted on his Thailand residences, and
made the follow statements: “things have taken a turn for the most horribly worst,” and “they’re
going to find some shit.”

31. | [know through my training and experience as well as through conversations with other
law enforcement agents, that each of the devices seized from STENSON’s apartment is an
electronic device capable of storing data and that the data on these devices could include, among
other things, videos and images of the victims and or other minors; evidence of contact between
STENSON and the victims and/or between STENSON and other minor victims of sexual abuse
and or child sex trafficking; and evidence of contact between STENSON and other individuals in
which STENSON is assisting with contacting minors. The devices seized from STENSON may
also contain additional electronic evidence of, among other things, STENSON’S travel to and
from the Philippines during the charged timeframe (such as emailed or stored reservations,
itineraries, or receipts), STENSON’S U.S. citizenship, STENSON’S grooming and or/sexual
abuse/sex trafficking of other minor victims—including such things as message logs, chats and
or emails.

32. I know, through my training and experience as well as conversations with other law
enforcement agents, that individuals involved in the sexual abuse of children often record or
document the sexual abuse, as well as behaviors and activities associated with or contributing to
the sexual abuse, and that this documentation can be either intentional or inadvertent. Examples

of documentation may consist of, among other things, photographs or videos of the sexual abuse,

21

Case 2:19-mj-01357-WED Filed 12/18/19 Page 22 of 32 Document 1
writings about the sexual abuse acts or victims (e.g. journals, fantasy stories, communicating
with the victim or communicating with other, like-minded individuals), and evidence of research
regarding techniques, methodologies, and/or opportunities related to sexual abuse (e.g. how to
“groom” a potential victim, opportunities for sexual abuse in foreign countries, laws regarding
sexual abuse of children in various countries, and techniques to avoid detection or to allay
suspicions).

33. Given the ubiquity of computer media devices and the highly prevalent role that such
devices play in individuals’ day-to-day activity, it is unsurprising that, as my training and
experience as well as conversations with other law enforcement agents have indicated, it is
common to find evidence of child sexual abuse—including, for example, evidence of a
relationship between an offender and a victim, evidence of communications between an offender
and a victim, evidence that corroborates a victim's account of an offender's use of computer-
related grooming techniques, evidence that demonstrates an offender's use of computer media to
groom a victim, evidence that confirms an offender's location at the scene of the alleged abuse,
and evidence of an offender's efforts to lure, groom, or maintain potential victims—on an
offender's computer media devices, even if the child-sexual-abuse does not directly involve the
use of computer media.

34. From my training and experience as well as conversations with other law
enforcement officer involved in child exploitation offenses, I know that individuals involved in
child-exploitation offenses often seek to maintain evidence of their child exploitation crimes on
smaller, more portable computer media devices—such as flash drives, external hard drives, smart
phones, and laptop computers—presumably because, among other things, such devices may be

more easily hidden or disposed of if the need arises.

22

Case 2:19-mj-01357-WED Filed 12/18/19 Page 23 of 32 Document 1
TECHNICAL TERMS
35. Based on my training and experience, I use the following technical terms to convey the
following meanings:

a. Wireless telephone: A wireless telephone (or mobile telephone, or cellular
telephone) is a handheld wireless device used for voice and data communication
through radio signals. These telephones send signals through networks of
transmitter/receivers, enabling communication with other wireless telephones or
traditional “land line” telephones. A wireless telephone usually contains a “call log,”
which records the telephone number, date, and time of calls made to and from the
phone. In addition to enabling voice communications, wireless telephones offer a
broad range of capabilities. These capabilities include: storing names and phone
numbers in electronic “address books;” sending, receiving, and storing text messages
and e-mail; taking, sending, receiving, and storing still photographs and moving
video; storing and playing back audio files; storing dates, appointments, and other
information on personal calendars; and accessing and downloading information from
the Internet. Wireless telephones may also include global positioning system
(“GPS”) technology for determining the location of the device. Several minor victims
have stated that they observed STENSON with multiple cellphones, to include a
Samsung cellphone, which was turned over to authorities during STENSON’s arrest.

b. Electronic storage devices: Electronic storage devices includes computers,
cellular telephones, tablets, and devices designed specifically to store electronic
information (e.g., external hard drives and USB “thumb drives”). Many of these
devices also permit users to communicate electronic information through the internet
or through the cellular telephone network (e.g., computers, cellular telephones, and
tablet devices such as an iPad).

c. IP Address: An Internet Protocol address (or simply “IP address”) is a
unique numeric address used by computers on the Internet. An IP address is a series
of four numbers, each in the range 0-255, separated by periods (e.g., 121.56.97.178).
Every computer attached to the Internet computer must be assigned an IP address so
that Internet traffic sent from and directed to that computer may be directed properly
from its source to its destination. Most Internet service providers control a range of
IP addresses. Some computers have static—that is, long-term—IP addresses, while
other computers have dynamic—that is, frequently changed—IP addresses.

d. Internet: The Internet is a global network of computers and other
electronic devices that communicate with each other. Due to the structure of the
Internet, connections between devices on the Internet often cross state and

23

Case 2:19-mj-01357-WED Filed 12/18/19 Page 24 of 32 Document 1
international borders, even when the devices communicating with each other are in
the same state.

ELECTRONIC STORAGE AND FORENSIC ANALYSIS
36. As described above and in Attachment B, this application seeks permission to search for
records and information that might be found on the computers and/or electronic storage devices
described in Attachment A. One form in which these records and information might be found is
in the forensic image of the device. Thus, the warrant applied for would authorize the seizure of
the forensic image files contained on the Western Digital Gold 4 TB hard drive (serial number
K4KA363B). Based on my knowledge, training, and experience, I know that electronic devices
(and subsequently their forensic image) can store information for long periods of time. Similarly,
things that have been viewed via the Internet are typically stored for some period of time on the
device. This information can sometimes be recovered with forensics tools.
37. Probable Cause. Based on my knowledge, training, and experience, as well as
information related to me by agents and others involved in this investigation and in the forensic
examination of digital devices, I respectfully submit that there is probable cause to believe that
the records and information described in Attachment B will be on the storage device described in
Attachment A for at least the following reasons:

a. Based on my training and experience, as well as my discussions with
others involved in child exploitation investigations, I know that computers and computer
technology have revolutionized the way in which child exploitation offenses are
committed.

b. Individuals who engage in child exploitation offenses, including travelling

in foreign commerce and engaging in illicit sexual conduct in violation of 18 United

24

Case 2:19-mj-01357-WED Filed 12/18/19 Page 25 of 32 Document 1
States Code Sections 2423 (c) and (e), use the internet and computers to allow them to
obtain child exploitation material and/or child-exploitation-related materials in a
relatively secure and anonymous way. Individuals who have a sexual interest in children
often maintain their child exploitation material and/or child-exploitation-related materials
in a digital or electronic format in a safe, secure and private environment, such as a
computer. These materials are often maintained for several years and are kept close by.
Individuals with a sexual interest in children or images of children also may correspond
with and/or meet others to share information and materials; rarely destroy

correspondence from other individual interested in child exploitation material and/or
child-exploitation-related materials; conceal such correspondence as they do their child
exploitation material and/or child-exploitation-related materials; and often maintain lists
of names, addresses, and telephone numbers of individuals with whom they have been in
contact and who share the same interests in child exploitation.

c. Individuals who engage in the foregoing criminal activity, in the event that
they change computers, will often “back up” or transfer files from their old computers’
hard drives to that of their new computers, so as not to lose data, including that described
in the foregoing paragraph, which would be valuable in facilitating their criminal activity.

d. Computer files or remnants of such files can be recovered months or even
years after they have been downloaded onto an electronic storage medium, deleted, or
viewed via the Internet. Electronic files downloaded to an electronic storage medium can
be stored for years at little or no cost. Even when such files have been deleted, they can
be recovered months or years later using readily-available forensics tools. When a person

“deletes” a file on a digital device such as a home computer, the data contained in the file

25

Case 2:19-mj-01357-WED Filed 12/18/19 Page 26 of 32 Document 1
38.

does not actually disappear; rather, that data remains on the electronic storage medium
until it is overwritten by new data. Therefore, deleted files, or remnants of deleted files,
may reside in free space or slack space — that is, in space on the electronic storage
medium that is not allocated to an active file or that is unused after a file has been
allocated to a set block of storage space — for long periods of time before they are
overwritten. In addition, a digital device’s operating system may also keep a record of
deleted data in a “swap” or “recovery” file. Similarly, files that have been viewed via the
Internet are automatically downloaded into a temporary Internet directory or “cache.”
The browser typically maintains a fixed amount of electronic storage medium space
devoted to these files, and the files are only overwritten as they are replaced with more
recently viewed Internet pages. Thus, the ability to retrieve “residue” of an electronic file
from an electronic storage medium depends less on when the file was downloaded or
viewed than on a particular user’s operating system, storage capacity, and computer,
smart phone, or other digital device habits.

Forensic evidence. As further described in Attachment B, this application seeks

permission to locate not only electronically stored information that might serve as direct

evidence of the crimes described in the warrant, but also forensic evidence that establishes how a

particular digital device was used, the purpose of its use, who used it, and when. There is

probable cause to believe that this forensic electronic evidence might be on the listed forensic

images because:

a. Data on the storage medium can provide evidence of a file that was once on the
storage medium but has since been deleted or edited, or of a deleted portion of a
file (such as a paragraph that has been deleted from a word processing file). I
know from my training and experience that users can access social media sites
like, Facebook and video chatting applications/softwares with both mobile phones

26

Case 2:19-mj-01357-WED Filed 12/18/19 Page 27 of 32 Document 1
and computers and which such access and evidence can remain on the devices.
Further, I know from my training and experience that evidence can remain on
storage mediums of wire transfers like those from Western Union. I also know
that individuals typically store files on their devices that they upload to social
media websites and it is easy to transfer saved image, video or other files from
one device to another such as saving a file on a computer and transferring it to an
external hard drive or SD card.

b. Forensic evidence on a device can also indicate who has used or controlled the
device. This “user attribution” evidence is analogous to the search for “indicia of
occupancy” while executing a search warrant at a residence.

c. A person with appropriate familiarity with how an electronic device works may,
after examining this forensic evidence in its proper context, be able to draw
conclusions about how electronic devices were used, the purpose of their use, who
used them, and when.

d. The process of identifying the exact electronically stored information on a storage
medium that are necessary to draw an accurate conclusion is a dynamic process.
Electronic evidence is not always data that can be merely reviewed by a review
team and passed along to investigators. Whether data stored on a computer is
evidence may depend on other information stored on the computer and the
application of knowledge about how a computer behaves. Therefore, contextual
information necessary to understand other evidence also falls within the scope of
the warrant.

e. Further, in finding evidence of how a device was used, the purpose of its use, who
used it, and when, sometimes it is necessary to establish that a particular thing is
not present on a storage medium.

39. Nature of examination. Based on the foregoing, and consistent with Rule 41(e)(2)(B), the
warrant I am applying for would permit the examination of the forensic images consistent with
the warrant. The examination may require authorities to employ techniques, including but not
limited to computer-assisted scans of the entire medium, that might expose many parts of the

device to human inspection in order to determine whether it is evidence described by the warrant.

27

Case 2:19-mj-01357-WED Filed 12/18/19 Page 28 of 32 Document 1
40. Manner of execution. Because this warrant seeks only permission to examine the
forensic images already in law enforcement’s possession, the execution of this warrant does not
involve the physical intrusion onto a premises. Consequently, I submit there is reasonable cause
for the Court to authorize execution of the warrant at any time in the day or night.
CONCLUSION
41. Based on the aforementioned factual information, I respectfully submit that there is
probable cause to believe violations of Title 18, United States Code §§ 1591(a) and (d); and
2423(c) and (e) have been committed by STENSON, and probable cause exists to believe that
contraband, evidence, fruits, and instrumentalities of these violations will be located within the
exact forensic images of the electronic devices as described in Attachments A and B.
42. I, therefore, respectfully request that the attached warrant be issued authorizing the search

and seizure of the items listed in Attachment A.

28

Case 2:19-mj-01357-WED Filed 12/18/19 Page 29 of 32 Document 1
ATTACHMENT A

The property to be searched is:

a. One (1) Western Digital Gold 4 TB hard drive (serial number K4KA363B)
containing forensic images of: three (3) SanDisk flash drives, one (1) Apacer flash drive,
six (6) Kingston flash drives, one (1) Nokia mobile phone, one (1) Dell laptop computer,
one (1) PC computer, one (1) Acer external hard drive (serial number:
LCEXH0A025215005D63600), one (1) Samsung mobile phone (serial number:
R58K73Q17GE) with Globe Network sim card, one (1) Seagate external hard drive
(serial number: NAAPOMYJ), two (2) miscellaneous sim cards, one (1) Sony 32GB
memory stick, one (1) Tsunami external hard drive, one (1) Samsung flash drive, one (1)
Transcend flash drive, one (1) Apple iPod Touch (serial number: DJ6MX153DT75), one
(1) Apple iPod Touch (serial number: 8L0269MC75J), one (1) Sony 1GB memory stick)
and one (1) HP all-in-one computer (serial number: 18 WW2Y5T7T60), the devices seized
from the search of STENSON’s apartments on August 6, 2019 at 136/378
Rahkhamhaeng, SOI 24, Bangkok, Thailand, and 138/87 Rahkhamhaeng, SOI 24,
Bangkok, Thailand.

The Western Digital Gold 4 TB hard drive is currently at the U.S. Department of
Homeland Security Office located at 790 N. Milwaukee Street, Milwaukee, Wisconsin, in
evidence.

This warrant authorizes the forensic examination of the forensic images for the purpose

of identifying the electronically stored information described in Attachment B.

Case 2:19-mj-01357-WED Filed 12/18/19 Page 30 of 32 Document 1
ATTACHMENT B
1. All records on the forensic images described in Attachment A that relate to
violations of 18 USC §§ 1591(a) & (d), and 2423(c) & (e), including:

a. Records or information, photographs, videos, notes, documents, or
correspondence, in any format or medium, concerning communications about
sexual activity with or sexual interest in minors; and

b. Records or information, notes, documents, or correspondence, in any format or
medium, concerning communications about transferring money.

2. All names, aliases, and numbers stored on the Devices, including numbers
associated with the Devices, relating to the identities of those engaged in the sexual activity with
or sexual interest in minors.

3. Images, videos or visual depictions of minors to include sexually explicit images,
videos or visual depictions.

4. Records and information containing sexual activity or sexual interest in minors,
including but not limited to texts, images and visual depictions of/or regarding minors.

5. Any and all information, notes, software, documents, records, or correspondence,
in any format and medium, pertaining to the listed violations.

6. Any and all address books, names, and lists of names and addresses of individuals
who may have been contacted by use of the computer or by other means for the purpose of
committing the violations to include any records or information regarding video chatting or like
communication software/applications.

7. The list of all telephone calls made or received located in the memory of the
Device that provides information regarding the identities of and the methods and means of
operation and communication by those engaged in sexual activity with or sexual interest in
minors.

8. Any and all information, notes, documents, records, or correspondence, in any
format or medium, concerning membership in online groups, clubs, or services that provide or
make accessible sexual activity with or sexual interest in minors.

9, Any and all information, records, documents, invoices and materials, in any
format or medium, that concern e-mail accounts, online storage, or other remote computer
storage pertaining to the violations.

Case 2:19-mj-01357-WED Filed 12/18/19 Page 31 of 32 Document 1
10. Evidence of user attribution showing who used or owned the Device at the time
the things described in this warrant were created, edited, or deleted, such as logs, phonebooks,

saved usernames and passwords, documents, and browsing history.

Case 2:19-mj-01357-WED Filed 12/18/19 Page 32 of 32 Document 1
